PRECEDENTIAL

        UNITED STATES COURT OF APPEALS
             FOR THE THIRD CIRCUIT
                 ______________

                       No. 16-2473
                     ______________

             LORI MOECK, In her capacity as
            parent and natural guarding of C.M.
          and A.M.; C.M. a minor; A.M., a minor

                            v.

       PLEASANT VALLEY SCHOOL DISTRICT;
   DOUGLAS C. ARNOLD, Superintendent of Schools,
Pleasant Valley School District; ANTHONY A. FADULE,
Assistant Superintendent of Schools, Pleasant Valley School
District; JOHN J. GRESS, Principal, Pleasant Valley School
 District: MARK GETZ, Wrestling Coach, Pleasant Valley
                      School District

             Pleasant Valley School District,
                                     Appellant

                     ______________

   APPEAL FROM THE UNITED STATES DISTRICT
                       COURT
  FOR THE MIDDLE DISTRICT OF PENNSYLVANIA
              (D.C. No. 3:13-cv-01305)
        District Judge: Hon. James L. Munley
                     ______________

       Submitted under Third Circuit L.A.R. 34.1(a)
                   December 20, 2016
                    ______________

  Before: SMITH, Chief Judge, McKEE and SHWARTZ,
                    Circuit Judges.

                (Filed: December 23, 2016)


Michael I. Levin, Esq.
Paul J. Cianci, Esq.
Levin Legal Group, P.C.
1301 Masons Mill Business Park
1800 Byberry Road
Huntingdon Valley, PA 19006

             Counsel for Appellant

Michael C. Schwartz, Esq.
Jonathan J. James, Esq.
James, Schwartz & Associates, P.C.
1500 Walnut Street
21st Floor
Philadelphia, PA 19102

             Counsel for Appellees

                     ______________

               OPINION OF THE COURT




                            2
                      ______________

SHWARTZ, Circuit Judge.

       Pleasant Valley School District (the “School District”)
appeals the District Court’s order denying its motions for
sanctions pursuant to Fed. R. Civ. P. 11 against Plaintiffs and
their counsel. Because the District Court appropriately
exercised its wide discretion in concluding the motions lacked
merit, and were counterproductive as they relied upon factual
discrepancies that did not show the claims were patently
frivolous, we will affirm.

                               I

       This case arises out of incidents between two members
of the Pleasant Valley High School (the “High School”)
wrestling team, C.M. and his sister A.M., and the team’s
coach, Mark Getz. Getz allegedly assaulted C.M. and
discriminated against A.M. based on her gender. Plaintiffs
alleged that during a team practice, C.M. was forced to
wrestle a larger student, who threw him through the
gymnasium doors into the hallway and punched him, and
after Getz prodded C.M. to keep wrestling, a verbal and
physical altercation ensued between Getz and C.M. in which
Getz lifted C.M. up and “smash[ed] his head and back into
the wall.” App. 31, 54. Plaintiffs also asserted, among other
things, that A.M. suffered gender discrimination through a
culture of misogyny and intimidation, which allegedly
included numerous sexually charged comments by Getz and
the assistant coaches.




                              3
        C.M., A.M., and their mother Lori Moeck
(collectively, “Plaintiffs”) brought various federal and state
law claims against the School District, its Superintendent, its
Assistant Superintendent, the High School’s Principal (the
“School Defendants”), and Getz (collectively, “Defendants”),
seeking compensatory and punitive damages, injunctive
relief, and attorneys’ fees and costs. Following discovery, the
School Defendants and Getz filed separate motions for
summary judgment. Each motion was supported by a brief
and statement of undisputed material facts (“Rule 56.1
statement”).
        Defendants thereafter filed two motions for sanctions.
In one motion, the School Defendants asserted that discovery
showed that Plaintiffs made numerous false statements in the
complaint and amended complaint, and their claims lacked
merit. In the second motion, Defendants asserted that
Plaintiffs’ Rule 56.1 statement contained false statements.
Many of the examples Defendants cited in both motions
focused on small details that have little bearing on the essence
of Plaintiffs’ claims—that Getz allegedly acted in an
aggressive and discriminatory manner.             For instance,
Plaintiffs alleged that Getz “grabb[ed] [C.M.] by the neck and
chok[ed]” him, App. 39, 62, while C.M.’s testimony
disclosed that Getz grabbed him by the shirt, under his neck.
Similarly, Defendants complained that Plaintiffs alleged that
Getz “lifted [C.M.] onto his toes, and ran with him . . .
causing him to smash his head and back into the wall,” App.
31, 54, while testimony showed that Getz “speed walk[ed],”
App. 113, and “put [C.M.] up on the wall,” App. 182, and that
C.M.’s head “wasn’t extremely pounded,” App. 200; see also
App. 1103 (comparing the representation in the brief that
C.M.’s “toes were off the ground” when Getz lifted him up
with C.M.’s testimony that he “was on [his] tippy-toes up




                               4
against the wall,” App. 198).1 Plaintiffs filed motions to stay
Defendants’ Rule 11 motions until the District Court ruled on
the pending summary judgment motions.

       Before ruling on the summary judgment motions, the
District Court denied Defendants’ Rule 11 motions. The
court found “the motions meritless,” noting that these Rule 11
motions tax judicial resources and emphasizing that the truth
of the allegations in a case of this sort is revealed through
discovery and addressed at summary judgment or trial, not
via motions for sanctions. App. 3. The School District
appeals.2

                              II3

       We review a district court’s order on a Rule 11 motion
for abuse of discretion. Simmerman v. Corino, 27 F.3d 58,

       1
          Defendants also asserted Plaintiffs’ counsel falsified
a document by changing the format of an e-mail from a parent
of a former member of the wrestling team into a document
that looked like a letter, and then sent it along with a cover
letter to its author, soliciting information about Getz and
misconduct at the School District. The record does not show
that Plaintiffs submitted the letter or e-mail to the District
Court.
        2
           Plaintiffs do not appeal the orders granting
Defendants’ motions for summary judgment and declining to
exercise supplemental jurisdiction over the state law assault
and battery claim.
        3
          The District Court had jurisdiction pursuant to 28
U.S.C. § 1331. We have jurisdiction pursuant to 28 U.S.C.
§ 1291.




                               5
61 (3d Cir. 1994). Thus, “‘we evaluate the court’s factual
determinations, legal conclusions, and choice of an
‘appropriate sanction’ with substantial deference, considering
not whether we would make the same precise determinations,
but only whether those determinations are contrary to reason
or without a reasonable basis in law and fact.’” Ario v.
Underwriting Members of Syndicate 53 at Lloyds for the
1998 Year of Account, 618 F.3d 277, 287 (3d Cir. 2010)
(quoting Simmerman, 27 F.3d at 62).

                               A

        We first review the School District’s assertion that
Plaintiffs failed to oppose the first motion for sanctions and
that the District Court erred in declining to grant the
supposedly unopposed motion. The School District contends
that, pursuant to Middle District Local Rule 7.6, the District
Court should have treated the School Defendants’ first Rule
11 motion as unopposed and thus granted the Rule 11 motion.
Local Rule 7.6 provides that any party opposing any motion
other than a motion for summary judgment shall file a
response within 14 days of service of the movant’s brief and
“[a]ny party who fails to comply with this rule shall be
deemed not to oppose such motion.” M.D. Pa. Local R. 7.6.
Our Court has noted that “[t]here may be some cases where
the failure of a party to oppose a motion will indicate that the
motion is in fact not opposed, particularly if the party is
represented by an attorney and in that situation the [local] rule
may be appropriately invoked.”                 Stackhouse v.
Mazurkiewicz, 951 F.2d 29, 30 (3d Cir. 1992); see also
DiPaolo v. Moran, 407 F.3d 140, 144-45 (3d Cir. 2005)
(affirming grant of unopposed Rule 11 motion where no




                               6
responsive pleading was filed and “the sanctions motion here
did not involve obvious facial deficiencies”).4

        Here, the District Court correctly treated the School
Defendants’ motion as opposed. Although Plaintiffs did not
specifically file a brief in opposition to that Rule 11 motion,
Plaintiffs did respond by filing a motion to stay. In that
motion, Plaintiffs argued that “[b]ecause much of the issues
raised in . . . Defendants [sic] Rule 11 motions go to the
evidence ultimately before this Court, Plaintiff [sic] is seeking
to place the Rule 11 motion and any proposed filing of a Rule
11 motion in suspense until after the summary judgment
motions are decided.” App. 662.5 Plaintiffs in essence
asserted that the fact-sensitive issues raised in the School
Defendants’ sanctions motion would best be evaluated at the
summary judgment stage and accordingly opposed
consideration of the Rule 11 motion on that basis. Cf.
Anchorage Assocs. v. V.I. Bd. of Tax Review, 922 F.2d 168,
174 (3d Cir. 1990) (explaining that the local rule at issue
“authorizes the court to grant applications solely on the basis
of the information that the moving party puts before the court
unless there is some response indicating that a genuine

       4
         The rule may also be invoked “if a party fails to
comply with the rule after a specific direction to comply from
the court.” Stackhouse, 951 F.2d at 30. The record does not
indicate that the District Court instructed Plaintiffs to file a
response to the School Defendants’ motion.
       5
         A district court has the authority to “defer its ruling”
on a Rule 11 motion until “final resolution of the case.” Fed.
R. Civ. P. 11, Advisory Committee’s Note to 1993
Amendment. Thus, it is hard to say a party asking a court to
defer such a ruling is not responding to the sanctions motion.




                               7
controversy exists concerning the right to the relief sought”).
Therefore, the District Court did not abuse its discretion in
declining to treat the motion as unopposed.

                                B

      The District Court also did not abuse its discretion in
denying both Rule 11 motions.6 Despite the School District’s

      6
          Fed. R. Civ. P. 11(b) provides:

      By presenting to the court a pleading, written
      motion, or other paper—whether by signing,
      filing, submitting, or later advocating it—an
      attorney or unrepresented party certifies that to
      the best of the person’s knowledge, information,
      and belief, formed after an inquiry reasonable
      under the circumstances:
      ...
      (2) the claims, defenses, and other legal
      contentions are warranted by existing law or by
      a nonfrivolous argument for extending,
      modifying, or reversing existing law or for
      establishing new law;
      (3) the factual contentions have evidentiary
      support or, if specifically so identified, will
      likely have evidentiary support after a
      reasonable opportunity for further investigation
      or discovery . . . .

Fed. R. Civ. P. 11(b)(2)-(3). If a court determines that Rule
11(b) has been violated after notice and an opportunity to
respond, it “may impose an appropriate sanction on any




                                8
argument that the District Court abused its discretion by
denying the Rule 11 motions without analyzing their merits,
the District Court specifically stated that it found “the
motions meritless.” App. 3. The District Court, having the
benefit of fully briefed summary judgment motions and a
voluminous record, further explained that the factual issues
identified in Defendants’ sanctions motions would be best
resolved at summary judgment or trial.

       In doing so, the District Court did more than what Rule
11 requires. Rule 11(c)(6) requires only that a district court
explain the basis of its order when the court imposes a
sanction, not when it denies sanctions. Fed. R. Civ. P.
11(c)(6) (“An order imposing a sanction must describe the
sanctioned conduct and explain the basis for the sanction.”).
While we welcome explanations for all rulings, the District
Court did more than it needed to do when concluding that
Defendants’ motions were “meritless.”

       Our review of the record leads us to the same
conclusion. Some discrepancies exist between the complaints
and Plaintiffs’ submissions in opposition to Getz’s summary
judgment motion, on the one hand, and facts elicited through
discovery, on the other, but Plaintiffs’ pleadings have a
factual basis and are not “patently unmeritorious or
frivolous.” See Ario, 618 F.3d at 297 (citation omitted).7


attorney, law firm, or party that violated the rule or is
responsible for the violation.” Id. 11(c)(1).
       7
         We have explained that the standard under Rule 11 is
“stringent” because sanctions “1) are in derogation of the
general American policy of encouraging resort to the courts
for peaceful resolution of disputes, 2) tend to spawn satellite




                              9
Although some of the factual allegations may have been
exaggerated, the record includes evidence that provided a
reasonable basis for the representations in the complaints and
summary judgment submissions concerning Getz’s allegedly
aggressive and discriminatory behavior. See, e.g., App.
1027-35.8 The District Court’s conclusion that Defendants’



litigation counter-productive to efficient disposition of cases,
and 3) increase tensions among the litigating bar and between
[the] bench and [the] bar.” Doering v. Union Cty. Bd. of
Chosen Freeholders, 857 F.2d 191, 194 (3d Cir. 1988)
(alterations in original) (citations and internal quotation marks
omitted).
        8
           In addition, many of the alleged falsehoods
Defendants rely upon are immaterial. For example, whether
C.M.’s toes were touching the ground or not, there was
evidence to support the allegation that C.M. was lifted up.
See Fed. R. Civ. P. 11, Advisory Committee’s Note to 1993
Amendment (stating that “Rule 11 motions should not be
made or threatened for minor, inconsequential violations of
the standards prescribed by subdivision (b)”).
        Other alleged misrepresentations occurred during
depositions, in response to interrogatories, and to and about
health care providers, or involved counsel’s act of changing
the e-mail into a document that resembles a letter. These
incidents are not sanctionable under Rule 11 because they
arose in the context of discovery and thus are not within the
scope of Rule 11. Fed. R. Civ. P. 11(d) (stating that Rule 11
“does not apply to disclosures and discovery requests,
responses, objections, and motions under Rules 26 through
37”); see also Landon v. Hunt, 938 F.2d 450, 453 (3d Cir.
1991) (“We have consistently held that Rule 11 sanctions are




                               10
accusations were meritless was therefore not “contrary to
reason or without a reasonable basis in law and fact.” See
Ario, 618 F.3d at 287 (citation omitted).9 Thus, the District
Court did not abuse its discretion by denying Defendants’
Rule 11 motions.

                             III

      For the foregoing reasons, we will affirm.




proper only in situations involving a signed pleading.”
(citation and emphasis omitted)).
      9
          The District Court also did not err in noting that
Defendants’ Rule 11 motions were, essentially, a waste of
judicial resources, and that counsel in this case “ha[d]
clogged the docket with numerous motions for sanctions,
motions for discovery and even a motion to disqualify
counsel.” App. 4. While the focus of Rule 11 is on whether a
claim is wholly without merit, and is not dictated by whether
resources will be expended in deciding the motion, Rule 11
motions should conserve rather than misuse judicial
resources. See Mary Ann Pensiero, Inc. v. Lingle, 847 F.2d
90, 99 (3d Cir. 1988) (“Rather than misusing scarce
resources, [the] timely filing and disposition of Rule 11
motions should conserve judicial energies.”). Thus, the
District Court appropriately noted the history of counsels’
conduct in this case and the importance of deciding the merits
of the dispute, rather than ancillary issues.




                             11